Title: To Benjamin Franklin from John Sweaney, 11 December 1779
From: Sweaney, John
To: Franklin, Benjamin


Sr.
Angers Prisson Decmbr. 11: 1779
This is to Acquaint you of a person who is a Native of america Propperly beloning to Bostong saild out of Nubery the 7 of June 1779 in a Privetire Caled the sivellusige of fourting Guns Beloning to Mr Tracey Capt Gibings Commander & Was taking in a Prize beloning to the side ship & Carred to England and put in Prisson ware I made my Escape & Came out in a marchant man Bound to Croney shey was called the Goodintent and was taken By a French Privetire & Carride into Brest & put in Prisson Which as I did Not wknow ware or howe to Apply to Which made Lay hear so Long & Sr If you would be so kind as to get my Relisement & send me home in Some ship Beloning to america as I have a wife & Fameley in Bosting you Will greatley oblage your true sugject & Humble Srvt
John sweaney
 Addressed: To / Mr Franklin Embasendor / for the thirteen united stats / of America Parress / [in another hand:] a Pasy près Paris
Notations in different hands: John Sweany, Angers Prison Dec. 11. 79 / angers
